Hottel, P. J.
This is an action wherein the appellant sought to enjoin the appellees from taking and appropriating a twelve-foot strip of land for alley purposes. There was a judgment in appellant’s favor for costs and enjoining the appellees from appropriating or'entering such land “un*370til they pay or tender” to appellant her damages assessed at $50 in the condemnation proceedings. From this judgment appellant appeals.
1. The errors on which appellant relies for reversal, as shown by her brief, are all predicated either on the rulings of the court on her demurrers to appellees’ answers, or on rulings which were proper grounds for a new trial. She has failed to set out in her brief said demurrers or either of them, or the grounds thereof. The motion for a new trial is not contained in the brief nor are any of its grounds stated. No question attempted to be presented could be determined without reference to the record, and hence, under the rules of the Supreme Court and this court, no question is presented by appellant and the appeal should be dismissed. Wilt v. Board, etc. (1913), ante 240, 102 N. E. 878. Appeal dismissed.
Note.—Reported in 102 N. E. 974. See, also, 2 Cyc. 1013.